Motion by appellant to dispense with printing granted. The appeal will 'be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the trial court. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Appellant’s time to perfect the appeal is enlarged to the May Term, beginning April 24, 1961; appeal ordered on the calendar for said term. Motion for assignment of counsel granted. Anthony F. Marra, Esq., 100 Centre Street, New York, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Pette, JJ., concur.